Citation Nr: 0935484	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  08-23 123A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
lumbar spine disorder as secondary to the Veteran's service-
connected pes planus.

2.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
disorder of the right lower extremity as secondary to the 
Veteran's service-connected pes planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from November 1943 to May 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.


FINDINGS OF FACT

1.  In an unappealed July 2004 and June 2005 rating 
decisions, the RO denied the Veteran's claims for entitlement 
to service connection for a disorder of knees and a back 
disorder, each as secondary to the Veteran's service-
connected pes planus, respectively.

2.  Evidence received since the July 2004 and June 2005 
rating decisions does not relate to unestablished facts 
necessary to substantiate the claims for entitlement to 
service connection for a back disorder and a right leg 
disorder as secondary to the Veteran's service-connected pes 
planus.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision which denied service 
connection for a back disorder as secondary to the Veteran's 
service-connected pes planus is final.  38 U.S.C.A. § 7105 
(West 2002 & Supp. 2008), 38 C.F.R. § 3.156 (2008).

2.  The evidence received subsequent to the June 2005 
decision, with respect to service connection for a back 
disorder as secondary to the Veteran's service-connected pes 
planus, is not new and material; the claim for service 
connection for a back disorder as secondary to the Veteran's 
service-connected pes planus is therefore not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 
3.156 (2008).

3.  The July 2004 rating decision which denied service 
connection for a disorder of the knees as secondary to the 
Veteran's service-connected pes planus is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2008), 38 C.F.R. § 3.156 (2008).

4. The evidence received subsequent to the July 2004 rating 
decision, with respect to service connection a disorder of 
the right lower extremity as secondary to the Veteran's 
service-connected pes planus, is not new and material; the 
claim for service connection for a right leg disorder as 
secondary to the Veteran's service-connected pes planus is 
therefore not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002 
& Supp. 2008), 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  Although the Board has an obligation 
to provide reasons and bases supporting this decision, there 
is no need to discuss, in detail, all of the evidence 
submitted by the Veteran or on his behalf.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must 
review the entire record, but does not have to discuss each 
piece of evidence).  The analysis below focuses on the most 
salient and relevant evidence and on what this evidence 
shows, or fails to show, on the claims.  The Veteran must not 
assume that the Board has overlooked pieces of evidence that 
are not explicitly discussed herein.  See Timberlake v. 
Gober, 14 Vet. App. 122 (2000) (the law requires only that 
the Board address its reasons for rejecting evidence 
favorable to the Veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II), the United States 
Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  The Board notes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008, and several portions 
of the revisions are pertinent to the claim at issue.  See 73 
Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final 
rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), 
which had stated that VA will request the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim.

The instant claims arises from the denial of an application 
to reopen claims for service connection for disorders of the 
back and right lower extremity as secondary to service-
connected pes planus.  In Kent v. Nicholson, 20 Vet. App. 1 
(2006), the Court addressed directives consistent with the 
VCAA with regard to new and material evidence.  The Board 
notes that adequate Kent notice was provided prior to the 
September 2007 rating decision.  A VCAA letter was issued in 
November 2006, and the Board notes that this letter fully 
addressed the Court's Kent directives.  The letter provided 
specific guidance regarding the type of evidence deemed to be 
new and material, and the letter provided the reason for the 
prior, final denial.  While the letter did not specifically 
state that the Veteran's claim was previously denied because 
a link between the Veteran's claimed disorders and his 
service-connected foot condition was not demonstrated, the 
notice clearly stated that the Veteran was previously denied 
service connection for a back and leg condition secondary to 
his foot condition.

If there is a notification error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair" to the Veteran. Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  If there is any 
notice deficiency in this case, the Board finds that no 
prejudice has been shown for the following reasons: (1) based 
on the letters sent to him during the pendency of this appeal 
(especially in letter dated in September 2006 and July 2007, 
in which the Veteran claimed that his disorders of the back 
and right leg were secondary to his pes planus), the Veteran 
had actual knowledge of the evidence necessary to 
substantiate his claim; and (2) based on the Veteran's 
contentions and the letters sent to the Veteran by VA, it is 
reasonable to conclude that he understood what evidence was 
needed in order to prevail.  See Shinseki v. Sanders/Simmons, 
129 S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 
493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be 
predicated on insufficiency of notice since its purpose had 
been served.").  As there is no indication that any failure 
on the part of VA to provide additional notice affected the 
outcome of this case, the Board finds that any such failure 
is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 
(2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  
  
The letter also informed the Veteran of the manner in which 
VA assigns initial ratings and effective dates.  See 
Dingess/Hartman v. Nicholson.  

The Veteran's service treatment records and pertinent post-
service medical records have been obtained, to the extent 
available.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 
(2008).  The Veteran has not indicated that any other 
outstanding treatment records exist which are not currently 
associated with his claims file.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
See Green v. Derwinski, 1 Vet. App. 121 (1991); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  For claims to 
reopen finally adjudicated claims, the requirements that VA 
must provide a medical examination or obtain a medical 
opinion apply only if new and material evidence has been 
presented.  38 C.F.R. § 3.159(c)(4)(iii) (2008).

Here, the Veteran was not provided with a VA examination for 
any of the claimed conditions in connection with his request 
to reopen the previously denied claims for service connection 
for a back disorder and disorder of the right lower 
extremity.  The Board does not find that the failure to 
provide examinations for these conditions was remandable 
error.  For reasons explained more fully below, the Board 
does not find that new and material evidence has been 
presented with respect to any of the claimed conditions.  
Thus, VA had no duty to provide a medical examination for 
these conditions and the failure to do so was not a breach of 
its duty to assist.  Accordingly, the Board will proceed with 
appellate review.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. New and Material Evidence

In the present case, the Veteran is claiming entitlement to 
service connection for a back disorder and a disorder of the 
right lower extremity, each as secondary to his service-
connected pes planus.  

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2008).  Where a Veteran served 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis became manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2008).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2008).  The 
Court held that, in order to prevail on the issue of service 
connection on the merits, there must be medical evidence of 
(1) a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999).

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  See 38 C.F.R. § 3.310(a) 
(2008).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) proximately caused by or (b) proximately 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a 
service-connected disability aggravates a nonservice-
connected condition, a Veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen, 7 Vet. App. at 448. Temporary or intermittent flare-
ups of symptoms of a condition, alone, do not constitute 
sufficient evidence aggravation unless the underlying 
condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 
1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 
297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006). Although 
the stated intent of the change was merely to implement the 
requirements of Allen, supra, the new provisions amount to 
substantive changes to the manner in which 38 C.F.R. § 3.310 
has been applied by VA in Allen-type cases since 1995.  
Consequently, the Board will apply the older version of 38 
C.F.R. § 3.310, which is more favorable to the claimant 
because it does not require the establishment of a baseline 
before an award of service connection may be made.

The RO originally considered and denied the Veteran's claims 
for secondary service connection for leg and back disorders 
in an August 2000 rating decision.  His claims were denied at 
that time because the Veteran's record was silent for a link 
between disorders of the left leg and back, and his service-
connected pes planus.  The Veteran's claims were again denied 
in September 2000, July 2001, July 2004, March 2005, June 
2005, and September 2007 rating decisions.  Following the 
issuance of the July 2004 rating decision which addressed the 
Veteran's back and leg/knee claims, and the June 2005 rating 
decision which only discussed his back claim, a notice of 
disagreement was not received within the subsequent one-year 
period.  Therefore, the RO's July 2004 and June 2005 rating 
decisions are final.  See 38 U.S.C.A. § 7105.

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  See 38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a) (2008).  The Court has held that, when 
"new and material evidence" is presented or secured with 
respect to a previously and finally disallowed claim, VA must 
reopen the claim.  See Manio v. Derwinski, 1 Vet. App. 140, 
145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

According to the Court, the pertinent VA law requires that in 
order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the time that the claim was finally disallowed on any 
basis.  See Evans v. Brown, 9 Vet. App. 273 (1996).  In 
considering whether to reopen a claim, VA must assume the 
credibility of the aforementioned evidence which supports the 
Veteran's claim as required by Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  
The evidence must be both new and material; if the evidence 
is new, but not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312 
(1999).  If the Board determines that the evidence submitted 
is new and material, it must reopen the case and evaluate the 
appellant's claim in light of all the evidence.  See Justus 
v. Principi, 3 Vet. App. at 512.

As noted above, at the time of the July 2004 and June 2005 
denials, the RO found that the most probative evidence of 
record did not establish a medical link between the Veteran's 
currently diagnosed disorders of the leg and lumbar spine, 
and his service-connected pes planus.  Evidence of record at 
the time of the most recent final decision as to the 
Veteran's back disorder, in June 2005, included private 
medical evidence, to include a statement from the Veteran's 
private provider linking his pes planus to lumbar 
radiculopathy dated August 2004, VA outpatient treatment 
reports, and a VA examination conducted in February 2005.  
The February 2005 VA examiner specifically contradicted the 
August 2004 private statement, in which it was noted that 
complete or partial discectomy at L3-L4, secondary to disc 
bulging, is not a problem that would result from pes planus.  
Instead, the examiner stated that the Veteran's claims file 
revealed that the Veteran had degenerative disc disease, that 
that this disorder was likely age-related, and was not in any 
way related to the Veteran's military service or to his 
service-connected pes planus.

Regarding the Veteran's claim for service connection for a 
right leg disorder, evidence of record at the time of the 
final, prior denial in July 2004 included VA outpatient 
treatment reports and a June 2004 VA examination.  At that 
time, the VA examiner opined that significant degenerative 
changes in the knees, right greater than left, were likely 
age related and were unlikely related to the Veteran's 
service-connected pes planus.

Since the prior, final denials, new evidence has been added 
to his claims file.   The Veteran's file now contains 
additional VA outpatient treatment reports.  While VA 
treatment reports note continuing treatment for back and 
right leg/knee pain, the new evidence does not include a 
medical nexus opinion linking either disorder to the 
Veteran's service-connected pes planus or otherwise to the 
Veteran's service.  As such, the additional VA treatment 
reports are new in that they had not been previously been 
submitted.  However, the Board finds that the new evidence of 
record is not material as to either issue on appeal, in that 
by itself or when considered with previous evidence of 
record, the additional treatment reports do not establish a 
medical nexus between either claimed disorder and the 
Veteran's service or a service-connected disability.  
Furthermore, this evidence when considered with the evidence 
already associated with the claims folder does not raise a 
reasonable possibility of substantiating either claim.  
Therefore, new and material evidence has not been received 
since the RO's July 2004 and June 2005 decisions, and the 
Veteran's claims for entitlement to service connection are 
not reopened.  See 38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 
3.156 (2008).





ORDER

The application to reopen a claim of entitlement to service 
connection for a back disorder, as secondary to service-
connected pes planus, is denied.

The application to reopen a claim of entitlement to service 
connection for a disorder of the right lower extremity, as 
secondary to service-connected pes planus, is denied.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


